ORDER Mitchell, J. This cause coming on to be heard on the motion of the State of Illinois to dismiss the claim herein; due notice having been given the parties hereto, and the Court being fully advised in the premises: The Court finds that Claimant herein has filed a multiple-count complaint for, essentially, alleged wrongful denial of his pension benefits by the Illinois State Toll Highway Authority, the Illinois State Toll Highway Authority Defined Benefit Pension Plan, and certain individuals as members of the committee of that pension plan. The Illinois State Toll Highway Authority, including its subdivisions and its employees, is an entity which is not amenable to suit in the Court of Claims and over which this Court has no jurisdiction. This Court has consistently dismissed all such cases properly lying against the Illinois State Toll Highway Authority, and we hold that the instant claim should likewise be dismissed. It is therefore ordered that the motion of the State of Illinois be, and the same is, hereby granted, and the claim herein is dismissed, with prejudice.